UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-1711



FAITH DAVENPORT WOOD, a/k/a Faith Davenport,

                                              Plaintiff - Appellant,

          versus

DEWEY L. ROBERTSON, SR.,

                                               Defendant - Appellee,

          versus

UNITED STATES OF AMERICA, acting through its
agent the Internal Revenue Service,

                                              Third Party Defendant.


Appeal from the United States District Court for the District of
South Carolina, at Anderson.    Henry M. Herlong, Jr., District
Judge. (CA-04-265-8-20)


Submitted:   January 19, 2005          Decided:     February 17, 2005


Before MOTZ and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Orin G. Briggs, Lexington, South Carolina, for Appellant. James O.
Spence, Lexington, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

      Faith Davenport Wood appeals from the district court’s orders

dismissing her claims to property levied upon and sold by the

Internal Revenue Service and denying her motion to alter or amend

the judgment. We have reviewed the briefs, the joint appendix, and

the   district   court’s   orders    and    find   no   reversible    error.

Accordingly, we affirm on the reasoning of the district court. See

Wood v. Robertson, No. CA-04-265-8-20 (D.S.C. filed Apr. 8, entered

Apr. 9, 2004 & filed Apr. 26, entered Apr. 27, 2004).          We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                     AFFIRMED




                                    - 2 -